DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2021 and 03/18/2022 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  The claim recites “wherein the data source is at least one of a sensor in a vehicle and an Internet of Things device” – however, as a single data source may only be one or the other (a sensor and Internet of Things device are mutually exclusive), the examiner interprets the claim to recite “wherein the data source is at least one of a sensor in a vehicle or an Internet of Things device”.  Appropriate correction is required.  Claim 19 recites similar subject matter to claim 9 and is therefore objected to for similar reasoning.
Claim 20 is objected to because of the following informalities:  The claim recites “repeatly receive” in line 2, but should read “repeatedly receive” for grammatical reasons.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because The claims are drawn to a “computer readable medium”.  The specification, although mentioning the term in paragraphs [0142] and [0151] of the specification, is still broad in its definition.  Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111), the claim as a whole covers both transitory and non-transitory media.  A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter).
The claims may be amended by changing the “computer readable medium” to --non-transitory computer readable medium --, thus excluding that portion of the scope covering transitory signals.  The scope of the disclosure given the state-of-the-art covers both transitory and non-transitory media, and this amendment would limit the claim to an eligible (non-transitory) embodiment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-14, 16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boardman, et al (Pub. No. US 2016/0179120 A1, hereinafter referred to as Boardman).

Claim 1 is an independent claim and Boardman discloses a method at an analytics module on a computing device, the analytics module being at a tier within a hierarchy of analytics modules and data sources (lower level DNNC component 324 with ECC 328 in a hierarchy with upper level DNNC component 322 and data sources, see FIG. 3, para. [0065], there can be one or more middle tiers comprising DNNC components…the components in the middle tier can comprise the same or similar functionality as respectively named components of the upper and lower tiers, para. [0074]), the method comprising: 
receiving a first data set from a data source or a lower tier analytics module (ECC 328 processes the data obtained from sensors, nodes and/or other data sources, para. [0065]); 
analyzing the first data set to create a second data set (the lower level DNNC 324, employing the ECC 328, can select a desired subset of data from the available data, para. [0067]); 
providing the second data set to at least one higher tier analytics module, the second data set being derived from the first data set (the ECC 328 can filter or abstract data obtained from sensors to facilitate reducing the amount of data communicated to the upper level DNNC component 322…the subset of data can be communicated from the lower level DNNC component to the upper level DNNC component, para. [0067]); and 
providing at least one of an inference and an interdiction to the lower tier analytics module (the ECC 328 can analyze or evaluate the data, filter the data, abstract the data, or otherwise process the data obtained from the sensors, nodes, and/or other data sources to make determinations for local (e.g., lower level) control of the associated portion of the power grid (e.g., power distribution in the portion of the power grid, provide for protection of system devices in the portion of the power grid in response to a detected fault or undesired parameter value, etc.), para. [0065]; see also para. [0108], [0120]).  

As per claim 2, claim 1 is incorporated and Boardman further discloses wherein the creating the second data set is performed dynamically based on previous iterations of the receiving and the analyzing (infer…an amount or a type of data that is to be included in a data communication between DNNC components…artificial intelligence techniques typically can apply advanced mathematical algorithms…to historic and/or current data associated with the systems and methods disclosed herein to facilitate rendering an inference(s), para. [0120]).  

As per claim 3, claim 1 is incorporated and Boardman further discloses further comprising receiving, prior to the analyzing, an interdiction or notification from a higher tiered analytics module (ECC 326 can generate control information and communicate it to the lower level DNNC component 322, para. [0068]; information is obtained or sampled continuously, para. [0133]).  

As per claim 4, claim 1 is incorporated and Boardman further discloses further comprising receiving, prior to the analyzing, an indication from a second analytics module on a same tier as the analytics module (lower level DNNC component interfaces with lower level PSBC, see FIG. 3).  

As per claim 6, claim 1 is incorporated and Boardman further discloses wherein the providing the interdiction to the lower tier analytics modules limits the first data set for a future iteration of the receiving and analyzing (an amount or a type of data that is to be included in a data communication between DNNC components, para. [0120]).  

As per claim 8, claim 1 is incorporated and Boardman further discloses wherein the analyzing is based on at least one of one of a machine learning process and a rules-based process (reinforced learning, neural networks, other models, linear classifiers, see para. [0120], [0121]).  

As per claim 9, claim 1 is incorporated and Boardman further discloses wherein the data source is at least one of a sensor in a vehicle (sensor data, para. [0043], [0064], [0065]; vehicle power distribution, para. [0005], [0040], [0041]) and an Internet of Things device.  

As per claim 10, claim 1 is incorporated and Boardman further discloses further comprising repeating the method a plurality of times (information is obtained or sampled continuously, para. [0133]) to dynamically improve an efficiency of the hierarchy of analytics modules and data sources (inherent by reinforced learning, para. [0120]).  

Claim 11 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.  Boardman additionally further discloses a processor and communications subsystem (see para. [0035]).

As per claim 12, claim 11 is incorporated.  Claim 12 corresponds to claim 2 and is therefore rejected for similar reasoning.

As per claim 13, claim 11 is incorporated.  Claim 13 corresponds to claim 3 and is therefore rejected for similar reasoning.

As per claim 14, claim 11 is incorporated.  Claim 14 corresponds to claim 4 and is therefore rejected for similar reasoning.

As per claim 16, claim 11 is incorporated.  Claim 16 corresponds to claim 6 and is therefore rejected for similar reasoning.
 
As per claim 18, claim 11 is incorporated.  Claim 18 corresponds to claim 8 and is therefore rejected for similar reasoning.

As per claim 19, claim 11 is incorporated.  Claim 19 corresponds to claim 9 and is therefore rejected for similar reasoning.

As per claim 20, claim 11 is incorporated and Boardman further discloses wherein the computing device is further configured to repeatly receive and analyze the first data set, provide the second data and provide at least one of the inference and interdiction to dynamically improve an efficiency of the hierarchy of analytics modules and data sources.  

Claim 21 is an independent claim corresponding to independent claim 11 and is therefore rejected for similar reasoning.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boardman, and further in view of Mascaro, et al (Pub. No. US 2016/0148322 A1, hereinafter referred to as Mascaro).

As per claim 5, claim 4 is incorporated and Boardman does not specifically disclose, but Mascaro teaches wherein the indication delegates decision making to the analytics module (analytics modules can also be linked or hierarchically organized to delegate the analysis of all or part of the user data to one or more other analytics modules, para. [0006], [0045]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Mascaro’s delegation indication between hierarchical modules with Boardman’s indication between component’s because it would have allowed for a more efficient and distributed usage of available resources.

As per claim 15, claim 14 is incorporated.  Claim 15 corresponds to claim 5 and is therefore rejected for similar reasoning.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boardman, and further in view of Grant, et al (Pub. No. US 2019/0158409 A1, hereinafter referred to as Grant).

As per claim 7, claim 6 is incorporated and Boardman fails to disclose, but Grant teaches wherein the interdiction includes a notification to reduce reporting times (transmission rate reduction requests for reduced transmission rates of a hierarchical sensor network, see claim 1, para. [0004]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Grant’s notification in a hierarchical sensor network with Boardman’s hierarchical network communications with sensors because it would have allowed for a more efficient use of available resources with congestion avoidance.

As per claim 17, claim 16 is incorporated.  Claim 17 corresponds to claim 7 and is therefore rejected for similar reasoning.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2021/0187733 A1 – generally teaches a hierarchical reinforcement learning model for robotic control.
Pub. No. US 2019/0279483 A1 – generally teaches a multi-tiered analysis system of remote data.
Pub. No. US 2018/0247646 A1 – generally teaches hierarchical machine learning models to analyze ambient audio streams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448